Citation Nr: 0016356	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1994 decision by the RO that 
denied service connection for PTSD.  However, this was not 
the first time that the RO had denied a claim of service 
connection for PTSD.  The RO, on three earlier occasions (in 
September 1988, February 1990, and October 1990) denied 
service connection for PTSD.  The result was that the claim 
could not be considered without the presentation of new and 
material evidence since the last final denial.  38 U.S.C.A. 
§ 5108 (West 1991).  In January 1999, the Board found that 
new and material evidence had been presented since the 
October 1990 denial.  The Board reopened the claim, and 
remanded it for further evidentiary development.


FINDING OF FACT

The veteran does not have PTSD.



CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1996); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he developed PTSD as a result of 
stressful events experienced while serving in the Republic of 
Vietnam.  In this regard, the Board notes that the law 
provides that service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of . . . [title 38 of the 
Code of Federal Regulations]; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  

38 C.F.R. § 3.304(f) (1999).  The provisions of § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).  

As for the present case, the Board notes that service medical 
records, including an October 1971 separation examination, do 
not include a diagnosis of PTSD.  VA and private treatment 
records, dated from July 1978 to June 1998, as well as 
December 1989, May 1994, July 1994, May 1997, and May 1999 VA 
examinations have been received by the RO.

Treatment records show the veteran's complaints and/or 
treatment for depression, suicidal ideation, homicidal 
ideation, nightmares, flashbacks, domestic 
violence/anger/rage/irritability, visual hallucinations, 
paranoia, difficulty sleeping, social isolation, lack of 
interest in significant activities, anxiety, and intrusive 
thoughts.  See VA treatment records dated in September 1992, 
August 1993, September 1993, April 1994, April 1995, March 
1996, January 1997, February 1997, April 1997, September 
1997, October 1997, February 1998, March 1998, and April 
1998; VA hospitalization discharge summaries for September 
1993 to February 1994, April 1996 to May 1996, July 1996, 
January 1997, and December 1997 to January 1998. 

Records in the claims file contain statements that the 
veteran had a history of PTSD, was to be evaluated for PTSD, 
had a questionable diagnosis of PTSD, and/or had a 
provisional diagnosis of PTSD.  See VA treatment records 
dated in June 1989, December 1989, September 1992, October 
1992, and April 1993; VA hospitalization discharge summary 
for May 1998 to June 1998.  Certain records also included 
observations that the veteran had many PTSD symptoms, but 
these records did not include a definite diagnosis of PTSD.  
See VA treatment records dated in December 1989 and December 
1997.  Moreover, while the records show that the veteran 
underwent his first VA psychiatric hospitalization in June 
1989, the diagnoses at that time was alcohol abuse, anxiety, 
depression, amphetamine abuse, and possible PTSD.

At the veteran's May 1997 VA examination, a panel of two VA 
physicians, after review of the veteran's claims file, 
diagnosed the veteran with PTSD, major depression secondary 
to PTSD, and alcohol dependence, as well as poly-substance 
dependence, in full remission.  The veteran complained of 
post-service nightmares, intrusive thoughts, flashbacks, 
avoidance, emotional numbing, social isolation, hyperarousal, 
hypervigilance, angry outbursts, poor concentration, poor 
sleep, and suicidal ideation.

Thereafter, a summary of May 1999 psychological testing, 
prepared by a clinical psychologist, reported as follows:

[t]his 48-year-old Veteran was referred 
for psychological testing to assist with 
psychiatric evaluation.  Psychological 
testing cannot determine whether there is 
PTSD secondary to military service.  
However, the current MMPI-2 three-point 
code-type would be consistent with a 
diagnosis of PTSD with multiple chronic 
neurotic symptoms chiefly of anxiety and 
depression, together with social 
isolation, alienation, and mistrust.  
There are elevations on the two 
supplementary MMPI-2 scales for PTSD.  
Finally, the Mississippi Scale for PTSD 
draws our attention to the severity of 
the impact on this veteran of the 
traumatic, combat-related experiences to 
which he has been exposed.  

As noted above, treatment records, starting in March 1979, 
show the veteran's complaints and/or treatment for 
depression, suicidal ideation, nightmares, auditory 
hallucinations, anxiety, and paranoia, which were diagnosed 
as alcohol abuse, mixed substance abuse, personality 
disorder, major depression, dysthymia, and/or anxiety.  See 
VA treatment record dated in June 1989; VA observation and 
examination hospitalization records, dated from December 1989 
to January 1990; private treatment records from Albert 
Einstein Medical Center dated in March 1979, from DePaul 
Hospital dated in May 1988 and November 1988, and from CPC 
East Lake Hospital dated in September 1990 and April 1991.  
These records show that psychological evaluation and testing 
were undertaken at DePaul Hospital in May 1988 and November 
1988.  In May 1988, the post-testing diagnosis was poly-drug 
dependency.  In November 1988, the post-testing diagnoses 
were alcohol dependency with mixed substance abuse, and 
dysthymic disorder versus major depressive episode with 
underlying personality disorder.  Similarly, at the veteran's 
December 1989, May 1994, July 1994, and May 1999 VA 
examinations, the diagnoses were dysthymic disorder, 
depressive disorder, history of substance and/or alcohol 
abuse, and/or an impulsive personality disorder-not PTSD. 

Specifically, at the December 1989 VA examination, undertaken 
at a time when the veteran was hospitalized from December 20, 
1989, to January 3, 1990, for psychiatric observation and 
examination, the VA physician diagnosed the veteran with a 
dysthymic disorder, history of substance abuse, and an 
impulsive personality.  The foregoing diagnoses were made 
despite the veteran's claims that, while in the Republic of 
Vietnam for eleven months he served as a military policeman 
and, while not in combat, was strangled and beaten by a 
prisoner who he was guarding.  It also came after the veteran 
complained, since his return from the Republic of Vietnam, of 
depression, suicidal ideation, nightmares, "fits of 
paranoia," and periodic auditory hallucinations.

The May and July 1994 examinations were conducted by the same 
VA physician who diagnosed depressive disorder and a history 
of alcohol dependency.  He also opined that PTSD was not 
demonstrated.  Likewise, at these examinations, the foregoing 
diagnoses were made despite the veteran's claims that, while 
in the Republic of Vietnam in 1970 and 1971, he was a 
military policeman, was strangled by a prisoner who he was 
guarding, and was shot at while at a checkpoint and/or while 
in a jeep crossing a bridge.  This examiner also reported the 
veteran's complaints of frequent nightmares, anger/being 
violent, being tense, having a poor appetite, and depression.  
Moreover, the examiner, in May 1994, reported that the 
veteran was evasive and vague in providing information.

Thereafter, at the May 1999 VA examination, the VA physician, 
after review of both the claims file and psychological 
testing conducted earlier in May 1999, concluded that the 
veteran had a depressive disorder and a history of poly-
substance abuse.  It was also opined that PTSD was not 
demonstrated.  The foregoing diagnoses were made after the 
veteran reported a history of having served in the Republic 
of Vietnam as a military policeman, being strangled by a 
prisoner who was attempting to escape, learning that his 
friend committed suicide, and being struck by a bullet while 
carrying a radio.  The examiner also noted the veteran's 
post-service complaints of nightmares, depression, suicidal 
ideation, irritability, avoidance, social isolation, and 
suspiciousness. 

The RO, in May and June 1997, received statements from the 
veteran's wife, mother, and sister.  The statements from the 
veteran's mother and sister reported that the veteran, before 
his service in the Republic of Vietnam, did not use alcohol 
or drugs, and was a kind and loving person.  However, upon 
his return, he was using both alcohol and drugs, was very 
angry, had nightmares, cried periodically, and isolated 
himself.   His wife reported that the veteran had difficulty 
sleeping, had no sex life, had frequent nightmares, had no 
ambition or stamina, was irritable and angry, and, except for 
going for treatment, spent all of his time alone in his room.  
She also reported that the veteran had been sober for the 
previous two years.

The veteran and wife testified at a personal hearing at the 
RO in February 1996.  The veteran testified that a VA 
psychiatrist at the Philadelphia VA medical center (VAMC) had 
diagnosed PTSD.  He had been in a group treatment program run 
by this physician for approximately two years.  He reported 
that another VA physician, at an earlier time, had also 
diagnosed PTSD.  The veteran said that he was sent to the 
Republic of Vietnam from 1970 to 1971 when he was 
approximately 18 years old, and that while in Vietnam he had 
served as a military policeman (MP) at a "ship base" in Da 
Nang, and started using both heroine and marijuana in 1970 to 
take away his pain and stress.  Next, he reported that, as a 
MP, an American prisoner, who was attempting to escape, 
strangled him.  He reported that a friend of his, and his 1st 
Sergeant, died from a heroine overdose and that he saw him 
while he was dying.  On another occasion, a sniper fired a 
bullet into a radio he was carrying while at a checkpoint.  

In deciding whether the veteran has PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  That responsibility is 
particularly onerous where, as here, medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is to be given little to no weight.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In sum, the weight to be accorded the evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  The Board recognizes 
that certain VA medical personnel reported that the veteran 
complained of PTSD-like symptoms (i.e., depression, suicidal 
ideation, homicidal ideation, nightmares, flashbacks, 
domestic violence/anger/rage/ irritability, visual 
hallucinations, paranoia, difficulty sleeping, social 
isolation, lack of interest in significant activities, 
anxiety, and intrusive thoughts) and provided a diagnosis of 
PTSD.  However, a VA treatment record dated in September 
1992, as well as VA hospitalization discharge summaries for 
April 1996 to May 1996, July 1996, January 1997, and December 
1997 to January 1998, appear to have included PTSD as a 
diagnosis carried over from some other examiner's analysis, 
or the veteran's own history - not on account of an 
independent assessment of PTSD.  Similarly, other VA 
treatment records included a bare statement that the veteran 
had PTSD and/or was under treatment for PTSD.  These records 
did not show that these assessments were reached after both a 
detailed review of the veteran's medical and social history 
and a psychological evaluation of the veteran.  Once again, 
these diagnoses appeared to be carried over from some other 
examiner's analysis, or the veteran's own history.  See 
Bloom, supra; Black, supra; Miller, supra.  Therefore, the 
Board finds that these assessments are not entitled to much 
evidentiary weight.

The Board recognizes that both a July 1996 hospital summary, 
and a May 1997 VA examination report, contained a diagnosis 
of PTSD after the veteran reported several stressor incidents 
while stationed in the Republic of Vietnam.  However, on four 
other occasions (i.e., December 1989, May 1994, July 1994, 
and May 1999) the record showed that the veteran underwent VA 
psychiatric examination to determine the nature and origin of 
his psychiatric disorder, and the examiners, after both a 
review of the record (on most occasions), an interview of the 
veteran (on all occasions) , and psychological testing (on 
one occasion), concluded that the veteran did not suffer from 
PTSD.  Instead, these examiners diagnosed the veteran with a 
dysthymic disorder, depressive disorder, history of substance 
and alcohol abuse, and/or an impulsive personality.  
Moreover, these diagnoses were made after receiving 
information on the same in-service stressors and post-service 
complaints as were reported in the July 1996 hospital summary 
and May 1997 VA examination report.  Furthermore, the May 
1999 VA examiner, in the most contemporaneous examination 
found in the record, concluded after a review of the record, 
review of the May 1999 psychological testing (which only 
indicated that a diagnosis of PTSD would not be inconsistent 
with the test results), and an interview of the veteran, that 
PTSD was not demonstrated.  The Board also notes that, 
despite the record showing that the veteran saw numerous 
private physicians because of the above-mentioned complaints, 
none of the private treatment records included a diagnosis of 
PTSD.  

Given that so many of the reports where PTSD is shown as a 
diagnosis appear not to be based on thorough analysis of the 
veteran's case, and because the May 1999 examination is 
consistent with so much of the other evidence where 
psychiatric evaluations were conducted with a view toward 
determining what psychiatric disorder the veteran had, the 
Board gives less weight to the May 1997 assessment.  The May 
1997 examination findings and conclusions are not similarly 
supported by other psychiatric evaluations.  Rather, the 
support for the May 1997 conclusion that the veteran had PTSD 
is found in reports where the assessment of PTSD was made 
without thorough analysis or where it was made as a mere 
reiteration of the veteran's history.

For the reasons set forth above, the Board finds that the 
medical evidence of record showing that the veteran does not 
have PTSD outweighs the medical evidence in favor of the 
claim.  The Board recognizes that the veteran, his sister, 
his wife, and his mother are competent to describe visible 
symptoms or manifestations of a disease or disability during 
and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, neither the veteran, his 
sister, his wife, nor his mother have been shown to be 
competent to provide a medical diagnosis.  See Espiritu, 
supra, Moray v. Brown, 5 Vet. App. 211 (1993) (persons 
without medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998). 

Lastly, the Board notes the argument made by the veteran's 
representative in an April 2000 brief regarding the need for 
an independent medical examiner's (IME) opinion.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.901 (1999).  
Although the veteran's representative argued that the May 
1999 VA examiner did not "medically explain why the May 1999 
psychological testing did not support a diagnosis of PTSD," 
the evidence does not show an issue of medical complexity or 
controversy as would require an IME opinion.  Id.  Indeed, 
even on the face of the May 1999 test report, it was noted 
that the psychological test could not determine whether there 
was PTSD secondary to military service.  Further clinical 
analysis was required, and this was done shortly thereafter-
the physician that conducted the May 1999 VA examination, 
after review of the claims file, the May 1999 psychological 
test results, and an interview of the veteran, opined that 
the combined evidence did not show that the veteran suffered 
from PTSD.  Therefore, because the record does not present an 
issue of medical complexity or controversy, the Board 
concludes that an IME opinion is not necessary.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994) (the necessity of 
obtaining an IME opinion is left to the discretion of the 
Board.).


ORDER

Service connection for PTSD is denied.


REMAND

The Board notes that the veteran, in an August 1998 
statement, disagreed with the RO's July 1998 denial of a 
claim for special monthly pension.  No further action was 
taken by the RO.

The Board notes that the Court has recently indicated that 
referral to the RO of issues with which the veteran disagrees 
does not suffice.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Rather, a remand is required.  Id.  Consequently, 
the special monthly pension issue is remanded for the 
following action:

The RO should issue a statement of the 
case with respect to the special monthly 
pension issue.  If the veteran files a 
timely substantive appeal, this issue 
should be returned for review by the 
Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran may submit additional 
evidence or argument with respect to this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

